Name: Commission Regulation (EEC) No 706/92 of 20 March 1992 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  teaching
 Date Published: nan

 No L 75/3121 . 3 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 706/92 of 20 March 1992 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 374/92 (2), and in particular Article 26 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2167/83 of 28 July 1983 (3), as last amended by Regu ­ lation (EEC) No 2571 /90 (4), defines the beneficiaries of the Community aid granted for the supply of milk and milk products to schoolchildren ; whereas, given the diversity of educational institutions in the Member States, these provisions cannot guarantee uniform application throughout the Community ; whereas, therefore, the text of the said Article should be clarified ; Whereas Article 2 (3) of Regulation (EEC) No 2167/83 authorizes the addition of flouride to certain products eligible for the aid ; whereas, in order to eliminate doubts regarding the interpretation of this provision, its wording should be clarified ; Article 1 Regulation (EEC) No 2167/83 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . The beneficiaries of the Community aid referred to in Article 1 (2) of Regulation (EEC) No 1842/83 shall be schoolchildren and students regularly atten ­ ding a school of any grade or category,  including children attending nursery school or another pre-school educational establishment managed or recognized by the competent authori ­ ties of the Member State,  excluding students at universities and institutes of further education comparable with universities. 2. The schoolchildren referred to in paragraph 1 shall qualify for Community aid during periods spent at holiday camps organized by one of the bodies referred to in Article 7 (1 ).' 2. Article 2 (3) is replaced by the following : '3. Member States may authorize the addition of a maximum of 5 mg of flouride per kilogram of product in the case of products falling within categories I and II in the Annex.' 3. Article 6 is amended as follows : (a) In paragraph 1 , the following subparagraph is added : 'However, Member States may draw up the vouchers referred to in the first subparagraph for a period covering a maximum five school years.' (b) In paragraph 4, the following subparagraph is added : 'Where the second subparagraph of paragraph 1 is applied, the same rules shall apply mutatis mutandis for each school year to which the voucher relates.' Whereas Article 6 of Regulation (EEC) No 2167/83 provides that the above scheme should be administered using a system of numbered vouchers issued for one school year ; whereas, in order to restrict the administra ­ tive burden resulting from this provision, provision should be made for the issue of vouchers covering more than one year ; Whereas the second subparagraph of Article 7 (4) of Regulation (EEC) No 2167/83 authorizes the Member States to pay an advance on the aid applied for, for the month or school term in which the products are to be supplied, on condition that final payment is made within six months from the day on which the application was lodged ; whereas, in order to restrict the administrative burden resulting from the application of this provision , provision should be made for final payments to be made annually ; (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 41 , 18 . 2. 1992, p. 9. (3) OJ No L 206, 30. 7. 1983, p . 75. 0 OJ No L 243, 6 . 9 . 1990, p. 17 . No L 75/32 Official Journal of the European Communities 21 . 3 . 92 4. Article 7 is amended as follows : (a) In paragraph 1 , the first subparagraph is replaced by the following : 'Aid shall be granted to the school or to the organi ­ zing body applying for aid for the products distri ­ buted to the schoolchildren under its province . Such applicants must be approved by the compe ­ tent authority in the Member State .' (b) In paragraph 2, the second indent is replaced by the following : '  where the provisions of the second subpara ­ graph of paragraph 1 are applied, the name and address of the school or organizing body,'. (c) Paragraph 4 is replaced by the following : '4. Payment of the aid shall be made by the competent authorities within four months from the date on which the application referred to in para ­ graph 3 was lodged, except in cases of force majeure or where administrative enquiries concer ­ ning entitlement to the aid have been initiated. However, the competent authorities of the Member States shall be authorized to pay an advance within three months from the date on which the applica ­ tion referred to in paragraph 3 was lodged. The advance shall be paid only after a security for the same amount has been lodged. In this case :  the competent authority shall be authorized to pay the advance at the request of the interested party on the basis of the quantities delivered without requiring presentation of the suppor ­ ting documents specified in Article 6 (5). The supplier shall , within one month of the payment of the advance, present to the compe ­ tent authority the supporting documents required for final payment of the aid unless that authority is also the authority which draws up the report referred to in the second indent of Article 6 (5),  final payment shall be made at the latest by the end of the sixth month following the end of the school year in question or, where appli ­ cable, of the period spent in holiday camps.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission